Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 2, 3, 5, 7, 8, 9, 10-13, 15, 16, 19-26, 28, 29, 31  is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Prystupa, D., U. S. Patent No. US 8345254 B2 (hereinafter Prystupa).
Regarding claim 1, Prystupa discloses a method for analyzing an optically thin sample (See column 18 claim 1 line 19.) for presence of a target material (See column 18 claim 4.) comprising: locating the optically thin sample which potentially contains the target material (See Fig. 4, column 18 claim 4.); the sample including a plurality of sample locations each containing an unknown sample material, a known sample material (See column 18 claim 4. The word “or” implies the sample could be all known locations, all unknown locations, all no-sample locations, or any combination.), or no sample; propagating a beam of probe electromagnetic radiation from a beam source so that rays within the beam are directed along a plurality of different ray paths (See Fig. 4, column 9 lines 46-56.); directing each ray using optical elements so that each ray path intersects upon the sample a plurality of times at a plurality of different intersection locations (This is shown in Fig. 3.); at each of the plurality of interaction locations causing the rays to interact with the sample material to cause a modification of the ray (This is shown in Fig. 3, column 2 lines 23-35. Each time the ray interacts with the sample material, the ray modifies.); after intersecting sample locations directing each ray path to intersect a detection surface (This is shown in Fig. 4.) where the detection surface is divided into a plurality of detection spatial regions (See column 2 last paragraph to column 3 lines 1-7.); measuring separately the rays received at each detection spatial region where the measurements contain information about the interaction of sample materials along the ray paths at each interaction location (See column 2 last paragraph to column 3 lines 1-7.); and analyzing the measurements to provide information about at least one property of sample material at each interaction location (See column 19 claim 10.); wherein an analysis is carried out to trace the path of probe radiation from a location at the probe beam source to said detection spatial region on the detection surface so as to identify the interaction locations so as to provide information about the presence of said target material at each interaction location (See column 2 lines 50-67 and column 3 lines 1-7.).
Regarding claim 2, Prystupa teaches the method according to claim 1 wherein the analysis solves the inverse problem of relating the amplitudes measured at points on the detector surface to amplitudes at the identified interaction locations (This limitation refers to p. 5 paragraph 3 of the instant application. Prystupa teaches in column 18 claim 1 b-i.).
Regarding claim 3, Prystupa the method according to claim 2 wherein the inverse problem is solved by modelling the sample point amplitudes as a linear combination of detector point amplitudes with coefficients to be determined where a first trial set of coefficients is generated and varied iteratively to minimize the difference between the ray trace simulation and the measured detector point amplitudes (See column 3 line 8 to column 4 line 51).
Regarding claim 5, Prystupa teaches the method according to claim 2 wherein the inverse problem is solved by defining a set of sample regions and a set of detector regions and to bin all rays that fall within the respective regions together (See column 2 lines 50-56.) which leads to a set of linear equations that can be solved to provide an inverse transformation (See column 4 Step 8.).
Regarding claim 7, Prystupa teaches the method according to claim 1 wherein the beam is convergent or divergent to provide magnification of the sample at the detection locations (See column 14 lines 18-23.).
Regarding claim 8, Prystupa teaches the method according to claim 1 wherein after at least one of the interactions the beam is focused (See column 14 lines 18-23.).
Regarding claim 9, Prystupa teaches the method according to claim 1 wherein at least one of the sample locations has a shape different from a respective one of the detection locations (See column 3 lines 40-52.).
Regarding claim 10, Prystupa teaches the method according to claim 1 wherein at least one of the sample locations is defined by at least one curvilinear line (See column 18 claim 1b lines 30-31. The sample locations is defined into m regions.).
Regarding claim 11, Prystupa teaches the method according to claim 1 wherein at least one of the sample locations is defined by user selection (See column 18 claim 4.).
Regarding claim 12, Prystupa teaches the method according to claim 1 wherein the ray tracing is used to generate a different sequence of rays crossing each sample location (See column 6 lines 33-39.).
Regarding claim 13, Prystupa teaches the method according to claim 1 wherein the flux of rays or number of crossings at a sample location can be dynamically adjusted according to a property of the sample location (See column 14 lines 12-23.).
Regarding claim 15, Prystupa discloses the method according to claim 1 wherein multiple beams cross different sequences of sample locations so that there is at least one different location in any two sequences (This is shown in Fig. 3, the above diagram.).
Regarding claim 16, Prystupa discloses the method according to claim 1 wherein the optical layout changes dynamically to provide different sequences of sample location crossings (See Fig. 4, column 9 lines 46-56.).
Regarding claim 19, Prystupa teaches the method according to claim 1 wherein the rays are directed by the optical components so as to intersect at least one of the sample locations at a plurality of different angles of incidence (See column 6 lines 22-30.).
Regarding claim 20, Prystupa teaches the method the method according to claim 1 wherein at least one of the sample locations is discontinuous (This is shown in Fig. 4 where the sample locations is discontinuous.).
Regarding claim 21, Prystupa teaches the method according to claim 1 wherein at least one of the sample locations includes a plurality of different spots (This is shown in Fig. 3.).
Regarding claim 22, Prystupa teaches the method according to claim 1 wherein the optical elements are dynamically aligned to such that the position of a laser beam on a detector reflected off a surface of the optical element corresponds with a desired location within a threshold value (See column 10 lines 4-25.).
Regarding claim 23, Prystupa teaches the method according to claim 1 wherein the number of times a ray crosses sample locations is varied to provide variable amplification (See column 10 lines 4-25.).
Regarding claim 24, Prystupa teaches the method according to claim 1 wherein the optical elements have a plurality of different configurations (This is shown in Fig. 3.).
Regarding claim 25, Prystupa teaches the method according to claim 1 wherein each configuration of optical elements has a corresponding set of ray paths (This is shown in Fig. 3.).
Regarding claim 26, Prystupa teaches the method according to claim 1 wherein the ray tracing is carried out by a ray tracing model where the probe beam is modeled as a set of rays (This is shown in Fig. 3.) that statistically reflect the properties of the probe radiation beam (See column 2 lines 28-30. The fact that the absorbency is measured on average means that it is based on the statistically reflected properties of the probe's radiation beam.) and where each ray has an origin location on the radiation source output port and each ray is propagated through the optical system to the intersection with the detector surface and each point of intersection with sample material (This is shown in Fig. 3.) or an optical element is stored.
Regarding claim 28, Prystupa teaches the method according to claim 1 wherein sample materials are positioned on a reflective plane surface and a plurality of reflective surfaces are arranged above the plane of sample materials to reflect at least one beam of probe radiation which is incident upon, and interacts with the sample materials a plurality of times (This entire limitation is shown in Fig. 3. The diagram below.).
Regarding claim 29, Prystupa teaches the method according to claim 1 wherein the sample materials are positioned on a transparent substrate and a plurality of reflective surfaces are arranged above and below the plane of sample materials reflect at least one beam of probe radiation incident upon and interacts with the sample materials a plurality of times (This entire limitation is shown in Fig. 3. The diagram above.).
Regarding claim 31, Prystupa teaches the method according to claim 1 wherein the set of sample areas included in at least one probe radiation path is changed at least in part based on a measured sample parameter (See column 14 lines 12-23.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prystupa  as applied to claims 1-2 above, and further in view of Chen, D. et al. U. S. Patent No. US 20150277438 A1 (hereinafter Chen) .
Regarding claim 4, Prystupa does not teach the method according to claim 2 wherein the inverse problem is solved by a neural network which is trained to model the relationships between sample regions and detector outputs.
Chen, from the same field of endeavor as Prystupa, discloses the method according to claim 2 wherein the inverse problem is solved by a neural network which is trained to model the relationships between sample regions and detector outputs (See Fig. 12A, paragraph [0056] lines 15-19.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Chen to Prystupa to have the method according to claim 2 wherein the inverse problem is solved by a neural network which is trained to model the relationships between sample regions and detector outputs because of its flexibility and robustness in dealing with member elements nonlinear feature shifting that might be serious and hard to compensate with conventional linear calibration (See paragraph [0056] lines 13-15.).
Claim(s) 6, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prystupa  as applied to claim 1 above, and further in view of McNeal, M. et al. U. S. Patent No. US 20060227327 A1 (hereinafter McNeal) .
Regarding claim 6, Prystupa does not teach the method according to claim 1 wherein the beam is not collimated.
McNeal, from the same field of endeavor as Prystupa, discloses the method according to claim 1 wherein the beam is not collimated (See Abstract last sentence.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of McNeal to Prystupa to have the method according to claim 1 wherein the beam is not collimated in order to optimize the sensitivity of analyzing the content of a given fluid (See paragraph [0001].).
Regarding claim 30, Prystupa teaches the method according to claim 1 wherein at least a portion of a collimated beam of probe radiation is incident on the same sample area plurality of times at the same average angle of incidence interacting with at least one sample region a plurality of times (This is shown in Fig. 3, the diagram above.) and the spatial distribution of amplitudes in the probe beam after said interaction is analyzed to provide information about the spatial distribution of interactions with the sample material (See column 2 lines 13-20.).
However, Prystupa is silent with respect to a portion of a non-collimated beam of probe radiation.
McNeal, from the same field of endeavor as Prystupa, discloses a portion of a non-collimated beam of probe radiation (See Abstract last sentence.).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of McNeal to Prystupa to have a portion of a non-collimated beam of probe radiation in order to optimize the sensitivity of analyzing the content of a given fluid (See paragraph [0001].).
Claim(s) 14, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prystupa  as applied to claims 1 and 16 above, and further in view of Prystupa, D et al. U. S. Patent No. US 20180340893 A1 (hereinafter David) .
Regarding claim 14, Prystupa fails to teach the method according to claim 1 wherein at least one ray crosses a pseudo random sequence of sample locations.
David, from the same field of endeavor as Prystupa, discloses the method according to claim 1 wherein at least one ray crosses a pseudo random sequence of sample locations (See paragraph [0138] lines 1-10.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of David to Prystupa to have the method according to claim 1 wherein at least one ray crosses a pseudo random sequence of sample locations in order to the RMS noise (See paragraph [0231] lines 26-27.).
Regarding claim 17, Prystupa does not disclose the method according to claim 16 wherein the dynamic optical layout provides a spatial encoder.
David, from the same field of endeavor as Prystupa, discloses the method according to claim 16 wherein the dynamic optical layout provides a spatial encoder (See Fig. 9A, paragraph [0220] lines 1-3.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of David to Prystupa to have the method according to claim 16 wherein the dynamic optical layout provides a spatial encoder in order to increase the sampling rate of the signal so that the spectral resolution can be increase (See paragraph [0158] lines 3-5.).
Regarding claim 18, Prystupa does not disclose the method according to claim 1 wherein at least one beam source further includes a spatial modulator.
David, from the same field of endeavor as Prystupa, discloses the method according to claim 1 wherein at least one beam source further includes a spatial modulator (See Fig. 3, paragraph [0212].).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of David to Prystupa to have the method according to claim 1 wherein at least one beam source further includes a spatial modulator in order to serve as a bandpass filter (See Fig. 3, paragraph [0212].).
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prystupa  as applied to claim 1 above, and further in view of Ashrafi, S. U. S. Patent No. US 20170138851 A1 (hereinafter Ashrafi).
Regarding claim 27, Prystupa fails to teach the method of claim 1 wherein the ray tracing is carried out by modeling the flow of energy by Maxwell's Equations and the direction of each ray at a location corresponds to the direction of the Poynting vector at that location.
Ashrafi, from the same field of endeavor as Prystupa, discloses the method of claim 1 wherein the ray tracing is carried out by modeling the flow of energy by Maxwell's Equations and the direction of each ray at a location corresponds to the direction of the Poynting vector at that location (See Fig. 4, paragraph [0129].).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Ashrafi to Prystupa to have the method of claim 1 wherein the ray tracing is carried out by modeling the flow of energy by Maxwell's Equations and the direction of each ray at a location corresponds to the direction of the Poynting vector at that location in order to obtain solution to the Maxwell's wave equations (See paragraph [0129] last sentence.).
Prior Art not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. Daly, J. et al. U.S. Patent No. US 20020185603 A1, discloses an absorption spectroscopy apparatus and method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                                                                                                                                                                        

/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877